DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on November 4, 2020 and May 24, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Twenty-nine (29) sheets of drawings were filed on April 27, 2020 and have been accepted by the examiner.
Specification
The disclosure is objected to because of the following informalities:  The disclosure does not include or clearly define the following claim terms in an unambiguous manner:
like members, said members (claim 1, lines 6, 7, 11; claim 3, line 1; claim 5, line 2);
fiber optic interconnection couplers, interconnection couplers (claim 1, lines 7-8, 14; claim 2, line 2; claim 3, line 2);
fixed external inputs, said external inputs (claim 1, lines 8-9, 10);
elongated elements (claim 1, lines 12, 16; claim 2, line 1);
adjacent parallel elements (claim 1, lines 13-14);
elongated optical fiber terminating elements (claim 1, line 15; claim 4, lines 3-4);
existing members (claim 1, line 19);
positioning mechanism (claim 4, line 2; claim 5, lines 3, 5, 8-9; claim 8, line 2; claim 11, line 3; claim 14, line 2); 
two-sided terminals (claim 5, line 3);
optical fiber receiving element (claim 5, lines 8, 11, 18-19);
mechanical position allocation system (claim 5, lines10, 12-13);
first planar member (claim 5, lines 13, 17; claim 6, line 1; claim 7, line 2; claim 8, lines 1, 4-5; claim 9, lines 2, 3-4);
second planar member (claim 5, lines 15, 18; claim 7, line 2; claim 9, lines 3, 6);
parallel shafts (claim 5, line 14, 20-21; claim 8, line 4);
optical fiber engagement device (claim 5, line 20);
selected terminal (claim 5, line 22);
horizontal actuator (claim 5, line 17); 
drive mechanism (claim 9, lines 2, 5; claim 10, line 1);
driven rotatable members (claim 9, line 2-3);
motor (claim 9, line 5);
drive filament (claim 10, line 2);
drive capstan (claim 11, lines 5, 10, 11; claim 12, lines 3, 4);
bearing shafts (claim 11, lines 6, 9, 12; claim 13, line 1);
terminal blocks (claim 11, lines 8, 13; claim 12, lines 3, 4);
drive filament or cable (claim 11, line 11; claim 12, lines 1-2);
signal-responsive positioning device (claim 14, line 2);
outer vertical robot arm (claim 15, line 3; claim 16, lines 4, 5; claim 17, lines 3, 4, 5-6);
inner vertical robot arm (claim 15, line 5; claim 16, line 6; claim 17, line 4);
the belt (claim 16, line 4);
stationary vertical position (claim 16, line 6);
the positioning device (claim 17, line 1);
linear elongated hollow vertical body / vertical body (claim 18, lines 3, 5, 9, 10, 11; claim 19, line 3; claim 20, line 3);
linear slider member / linear slider / slider member (claim 18, lines 5, 7, 8, 11; claim 19, line 2; claim 20, line 4);
mechanical drive (claim 18, line 7); and
motor drive (claim 18, line 10).

Appropriate correction is required.

Examiner’s Note Regarding the Objections to the Specification
The Examiner has suggested amendments to the claims below, wherein if the suggested amendments are adopted, they would cure the noted deficiencies of the specification, because the amendments suggest the use of terms clearly defined in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-20; the claims include at least the following terms or phrases that do not appear in the written description, and/or are defined in an unclear or ambiguous in the written description such that the use of the term in the claim does not clearly define the invention, and/or are generic terms that may refer to any of multiple disclosed elements:
like members, said members (claim 1, lines 6, 7, 11; claim 3, line 1; claim 5, line 2);
fiber optic interconnection couplers, interconnection couplers (claim 1, lines 7-8, 14; claim 2, line 2; claim 3, line 2);
fixed external inputs, said external inputs (claim 1, lines 8-9, 10);
elongated elements (claim 1, lines 12, 16; claim 2, line 1);
adjacent parallel elements (claim 1, lines 13-14);
elongated optical fiber terminating elements (claim 1, line 15; claim 4, lines 3-4);
existing members (claim 1, line 19);
positioning mechanism (claim 4, line 2; claim 5, lines 3, 5, 8-9; claim 8, line 2; claim 11, line 3; claim 14, line 2); 
two-sided terminals (claim 5, line 3);
optical fiber receiving element (claim 5, lines 8, 11, 18-19);
mechanical position allocation system (claim 5, lines10, 12-13);
first planar member (claim 5, lines 13, 17; claim 6, line 1; claim 7, line 2; claim 8, lines 1, 4-5; claim 9, lines 2, 3-4);
second planar member (claim 5, lines 15, 18; claim 7, line 2; claim 9, lines 3, 6);
parallel shafts (claim 5, line 14, 20-21; claim 8, line 4);
optical fiber engagement device (claim 5, line 20);
selected terminal (claim 5, line 22);
horizontal actuator (claim 5, line 17); 
drive mechanism (claim 9, lines 2, 5; claim 10, line 1);
driven rotatable members (claim 9, line 2-3);
motor (claim 9, line 5);
drive filament (claim 10, line 2);
drive capstan (claim 11, lines 5, 10, 11; claim 12, lines 3, 4);
bearing shafts (claim 11, lines 6, 9, 12; claim 13, line 1);
terminal blocks (claim 11, lines 8, 13; claim 12, lines 3, 4);
drive filament or cable (claim 11, line 11; claim 12, lines 1-2);
signal-responsive positioning device (claim 14, line 2);
outer vertical robot arm (claim 15, line 3; claim 16, lines 4, 5; claim 17, lines 3, 4, 5-6);
inner vertical robot arm (claim 15, line 5; claim 16, line 6; claim 17, line 4);
the belt (claim 16, line 4);
stationary vertical position (claim 16, line 6);
the positioning device (claim 17, line 1);
linear elongated hollow vertical body / vertical body (claim 18, lines 3, 5, 9, 10, 11; claim 19, line 3; claim 20, line 3);
linear slider member / linear slider / slider member (claim 18, lines 5, 7, 8, 11; claim 19, line 2; claim 20, line 4);
mechanical drive (claim 18, line 7); and
motor drive (claim 18, line 10).
	These terms either differ from the multiple different terms used in the specification for each element, are not described in the specification, or are generic and may identify more than one different element, and therefore the terms are indefinite because it is not readily evident which element of the description is intended to align with each element of the claimed invention.
	The examiner notes that claims 2-20 inherently contain the deficiencies of any base or intervening claim(s) from which they depend.

Interpretation of claims
	Based on the discussion during the Interview with Applicant’s Representative, Brian Siritzky, Ph.D, on September 28, 2021, each of the claimed limitations of claims 1-20 correspond to the features discussed in the specification and/or illustrated in the figures of the present application as identified below.  The paragraph numbers correspond to the paragraphs of US 2020/0326484 A1, which is the publication of the present application.  
For the purpose of examination, the claims have been examined with the interpretation of elements set forth below.  

1. A configuration system for a fiber optic network which changes individual interconnections between a first plurality of fixed inputs (fixed inputs on first side of adapter 18; see Figure 2, annotated below; fixed input array in paragraph 10) each separately engaged in one side (first side) of a two-sided coupler (two-sided coupler, which is adapter 18; see paragraph 30 and Figure 2) disposed in a two-dimensional planar distribution of a plurality of rows (102-1…102-8; see Figures 3 and 4) and columns (see Figures 3 and 4; backbone 40 points to each column in Figure 3), and a second plurality of variable inputs (variable inputs on second side of adapter 18; see Figure 2, annotated below) engaged in a second side (second side of adapter 18; see Figure 2, annotated below) of the two-sided coupler (18), wherein the configuration system comprises:  
10a plurality of like members (connector row 102; see Figures 2, 3, and 4, and paragraph 27) laterally stacked in parallel horizontal rows (102-1…102-8) and each of said members (102) including a pre-determined number of spaced apart fiber optic interconnection couplers (two-sided couplers/adapters 18) along their length which are configured to receive fixed external inputs on a first side thereof and variable inputs on a second side thereof, 
said external inputs (fixed inputs) and variable inputs each transferring optical signals between 15pairs of fiber optic elements therein, and said members (102) each including a predetermined number of elongated elements (fixed connector track elements 39; see paragraph 35 and Figure 2) of predetermined like length and selected flexibility extending perpendicularly therefrom at a selected lateral spacing between adjacent parallel elements (39), corresponding to a spacing between interconnection couplers (two-sided coupler 18), and 
a plurality of elongated optical fiber terminating elements (fiber connectors 101; see Figure 2), each having an 20individual length substantially corresponding to that of said elongated elements (39) and each comprising a free end of an individual optical fiber (52), and sufficiently narrow along its length to be transportable therewith transversely through transverse spacings between existing members (fixed connector track elements 39 and fiber connectors 101 that are already in place) in the system.  


    PNG
    media_image1.png
    802
    850
    media_image1.png
    Greyscale

252. The configuration system of claim 1, wherein said elongated elements (39) are each attached to a different fiber optic interconnection coupler (18).  
3. The configuration system of claim 1, wherein the plurality of like members (102) form an input array of said fiber optic interconnection couplers (18), and wherein said fixed external inputs (fixed inputs on first side of adapter 18) comprise external optical fiber inputs (fixed inputs on first side of adapter 18), and wherein said variable inputs comprise changeable optical fiber inputs (variable inputs on second side of adapter 18) from a three-dimensional array which routes 5signals from individual interior sources through a two-dimensional distribution of said changeable optical fiber.  
4. The configuration system of claim 1, further comprising: a positioning mechanism (robot arm assembly 104; two-axis robot 104; two-axis robot mechanism 104; see paragraphs 27, 48, and 139; see Figure 1A) for controllably engaging and disengaging individual 10changeable selectable ones of said plurality of elongated optical fiber terminating elements (101).  
5. The configuration system of claim 4, wherein said plurality of like members (connector rows 102) comprise a two-dimensional matrix having 15rows (102-1… 102-8) and columns of two-sided terminals (two-sided couplers, adapter 18), and wherein said positioning mechanism comprises: 
(A) a command subsystem for directing the positioning mechanism (two-axis robot mechanism 104) to a selected row and column position in the matrix to change from a first position of an optical fiber thereat to a selected different position;  
20(B) an optical fiber receiving element (fiber connector 101) operatively movable by the positioning mechanism (104); 
(C) a mechanical position allocation system (104) for transporting a selected individual optical fiber (52) in the receiving element (101) to a chosen engagement relationship via movement through the two-dimensional matrix, wherein said mechanical position 25allocation system (104) comprises (i) a first planar member (upper state/outer stage 30 in paragraph 32; upper arm or outer stage 30 in paragraph 48; vertical linear outer stage 30 in paragraph 49; robot arm outer stage 30 in paragraph 89; see Figures 1A, 8C, and 8D), and (ii) a second planar member (inner stage 35 in paragraph 32; lower arm or inner stage 35 in paragraph 48; robot arm inner stage 35 in paragraph 89) parallel to the first planar member (30) and slidable along parallel shafts (the parallel shafts appear to formed by the body of 30, wherein the specification describes “a narrow rectangular hollow robot arm upper state / outer state 30 inside of which a linear and narrower lower section or inner state 35 slides” in paragraph 32, and describes that the sliding via roller bearings; see paragraphs 32 and 49; see 10B) fixedly coupled in spaced apart regions of the second planar member (35), for providing relative movement therebetween;  334300-0003-U3 
(D) a horizontal actuator (x-axis drive, including x-axis drive motor 33-2; see Figures 1A, 8A, 8B, wherein the x-axis is the horizontal axis) mounted on the first planar member (30) and coupled to move the second planar member (35) to selected linear positions relative to the optical fiber receiving element (101); and 
(E) an optical fiber engagement device (gripper assembly 103; see Figure 5 and paragraph 27) descending from the lower of the 5parallel shafts (35) and responsive to the command subsystem to engage an input optical fiber (52) when in position at a selected terminal (two-sided coupler, adapter 18).  
6. The configuration system of claim 5, wherein the first planar member (30) descends vertically from the positioning mechanism (104).  
7. The configuration system of claim 5, wherein the first and second planar members (30 and 35) fit in adjacent relation within inter-columnar spaces between fibers in the matrix.  
158. The configuration system of claim 5, wherein the first planar member (30) has a partially superior position coupled to a descending end of the positioning mechanism (104) and extending vertically down to and including a fiber gripper guide (gripper guide 20) slidably engaging a target fiber, and wherein the shafts (30 and 35??) extend in sliding relation through the first planar member (30).  
9. The configuration system of claim 5, further comprising: a drive mechanism (vertical, y-axis drive mechanism; see Figures 8C and 8D, and paragraph 18) mounted on the first planar member (30) and including driven rotatable members (pulleys 28-3, 28-5) on opposite sides (outside as opposed to inside) of the second planar member (35) relative to the first planar member (30); and a motor (33-1) responsive to command signals and operating the drive mechanism (vertical, y-axis drive mechanism) to place the second planar member (30) and the target fiber (57) in a selected linear position.  
10. The configuration system of claim 9, wherein the drive mechanism (vertical, y-axis drive mechanism) comprises a cable (37) or drive filament.  
11. The configuration system of claim 4, wherein said positioning mechanism 5comprises: 
a support structure (see Figures 8E, 8F, 8G) serving as a physical reference for the positioning mechanism (104); 
a stepper motor drive (32; see Figures 8E, 8F, 8G) responsive to command signals and mounted on the support structure and including a drive capstan (gripper drive drum 122) rotatable about a first axis; 
at least a pair of parallel bearing shafts (upper and lower shafts / parallel rods 26-1, 26-2; see paragraphs 45 and 57) slidably engaged in spaced apart relation in 10the support structure along axes which are perpendicular to the first axis; 
a pair of spaced apart terminal blocks (circuit boards 29 ; see paragraph 45 and Figures 8E, 8F, 8G) fixedly mounted on opposite extending ends of the bearing shafts (26-1, 26-2) to define an operative positioning zone therebetween that spans the drive capstan (122); and 
a drive filament or cable (timing belt or wire 25’, 25’’; see paragraph 57) wrapped at least once around the drive capstan (122) and 15extending at each end between the bearing shafts (26-1, 26-2) to a fixed attachment point at a different terminal block (29).  
12. The configuration system of claim 11, wherein a length of the drive filament or cable (timing belt 25’, 25’’) is selected with respect to a length of span between the terminal blocks (printed circuit boards 29) 20and a circumferential wrap about the drive capstan (gripper drive drum 122) to provide a selected acceleration arc for the drive capstan (gripper drive drum 122) in moving the terminal blocks (printed circuit boards 29) to avoid motor stall.  
13. The configuration system of claim 11, wherein the bearing shafts (26-1, 26-2) have like lengths which extend at both ends beyond the support structure.  
14. The configuration system of claim 4, further comprising: a signal-responsive positioning device (two-axis robot arm assembly 104) for moving the positioning mechanism (gripper assembly 103) to a target location in a vertical dimension in a desired horizontal space.  
515. The configuration system of claim 14, wherein the positioning device (104) comprises: 
an outer vertical robot arm (30) having hollow substantially rectangular cross-section; and 
an inner vertical robot arm (35) slidable within a cross section of the outer vertical 10robot arm (30) and extending from a bottom thereof, a lower end of the inner vertical robot arm (35) being coupled to position the positioning mechanism (103).  
16. The configuration system of claim 15, wherein the positioning device (104) further comprises:  
15a belt drive system including a control signal responsive drive motor (33-1) to vertically position the outer vertical robot arm (30), with the belt (timing belt 25-2) attached to upper and lower ends of the outer vertical robot arm (30), and including a fixed length, signal transmitting multi-conductor cable (multi-conductor electrical ribbon cable 37; see paragraph 50) coupling between a stationary vertical position (fixed attachment point 36; see paragraph 50 and Figure 8C; the examiner notes that the fixed attachment point 36 is not stationary) and the inner vertical robot arm (35).  
2017. The configuration system of claim 15, wherein the positioning device further comprises: 
a flexure system in an upper portion of the outer vertical robot arm (30) coupling the inner vertical robot arm (35) to the outer vertical robot arm (30), the flexure system comprising pairs of vertically displaced interior flexure elements (76-1, 76-2) engaging inner walls of the outer 25vertical robot arm (30).  
18. The configuration system of claim 14, wherein the positioning device (104) comprises: 
a linear elongated hollow vertical body (30) having a rectangular cross-section and a preselected length which is less than a required vertical span;  
sa linear slider member (35) movable within the hollow vertical body along a vertical axis (y-axis) and extending from a lower end thereof; 
a mechanical drive (the mechanical drive includes pulleys 28-3 and 28-5 and other elements of Figure 8C) coupling between the linear slider member (35) and the vertical body (30) for moving the linear slider member (35) more than a distance of any linear motion imparted to the vertical body (30) to provide a desired total vertical span; and  
10a motor drive (y-axis motor drive 33-1) coupled to the vertical body (30) and responsive to control signals to controllably change positions of the vertical body (30) and linear slider member (35).  
19. The configuration system of claim 18, wherein the mechanical drive coupling (fixed attachment point 36, pulley 31 and cable 37) moves the linear slider member (35) twice the distance 15of any linear motion imparted to the vertical body (30).  
20. The configuration system of claim 18, wherein the mechanical drive coupling (fixed attachment point 36, pulley 31 and cable 37; see Figure 8C) comprises a rotatable member (pulley 31) attached to an upper end of the vertical body (30) and a cable (37) having an externally fixed first end (end fixed at fixed attachment point 36), the cable (37) being 20curved over the rotatable member (31) and having an end fixed to a top of the slider member (35).


Suggested Claim Amendments
The examiner suggests the following claim amendments to cure the noted deficiencies and overcome the rejections under 35 USC § 112 set forth above, as well as the objection to the specification.

1. (Suggested Amendment) A configuration system for a fiber optic network which changes individual interconnections between a first plurality of fixed inputs each separately engaged in a first side of a two-sided coupler disposed in a two-dimensional planar distribution of a plurality of rows and columns, and a second plurality of variable inputs engaged in a second side of the two-sided coupler, wherein the configuration system comprises:  
10a plurality of connector rows laterally stacked in parallel horizontal rows and each of said connector rows including a pre-determined number of spaced apart two-sided couplers along their length which are configured to receive fixed 
said fixed inputs and variable inputs each transferring optical signals between 15pairs of fiber optic elements therein, and said connector rows each including a predetermined number of elongated fixed connector track elements of predetermined like length and selected flexibility extending perpendicularly therefrom at a selected lateral spacing between adjacent parallel elongated fixed connector track elements, corresponding to a spacing between two-sided couplers, and 
a plurality of fiber connectors, each having an 20individual length substantially corresponding to that of said elongated fixed connector track elements and each comprising a free end of an individual optical fiber, and sufficiently narrow along its length to be transportable therewith transversely through transverse spacings between existing elongated fixed connector track elements and/or fiber connectors in the system.  
252. (Suggested Amendment) The configuration system of claim 1, wherein said elongated fixed connector track elements are each attached to a different two-sided coupler. 
3. (Suggested Amendment) The configuration system of claim 1, wherein the plurality of connector rows form an input array of said two-sided couplers, and wherein said fixed inputs.  
4. (Suggested Amendment) The configuration system of claim 1, further comprising: a two-axis robot fiber connectors.  
5. (Suggested Amendment) The configuration system of claim 4, wherein said plurality of connector rows comprise a two-dimensional matrix having 15rows and columns of two-sided couplers two-axis robot mechanism comprises: 
(A) a command subsystem for directing the two-axis robot mechanism to a selected row and column position in the matrix to change from a first position of an optical fiber thereat to a selected different position;  
20(B) a fiber connector operatively movable by the two-axis robot mechanism; 
(C) said two-axis robot mechanism for transporting a selected individual optical fiber in the fiber connector to a chosen engagement relationship via movement through the two-dimensional matrix, wherein said two-axis robot mechanism comprises (i) an upper arm, and (ii) a lower arm parallel to the upper arm and slidable along roller bearings lower arm, for providing relative movement there-between;  334300-0003-U3 
(D) a horizontal x-axis actuator mounted on the upper arm and coupled to move the lower arm to selected linear positions relative to the fiber connector; and 
(E) a gripper assembly descending from the lower arm two-sided coupler 
6. (Suggested Amendment) The configuration system of claim 5, wherein the upper arm descends vertically from the positioning mechanism.  
7. (Suggested Amendment) The configuration system of claim 5, wherein the upper and lower arms fit in adjacent relation within inter-columnar spaces between fibers in the matrix.  
158. (Suggested Amendment) The configuration system of claim 5, wherein the upper arm has a partially superior position coupled to a descending end of the two-axis robot mechanism and extending vertically down to and including a fiber gripper guide slidably engaging a target fiber, and wherein the lower arm extends in sliding relation through the upper arm.  
9. (Suggested Amendment) The configuration system of claim 5, further comprising: 
a vertical y-axis drive mechanism mounted on the upper arm and including driven rotatable pulleys the outside upper arm relative to the lower arm on the inside of the upper arm; and 
a motor responsive to command signals and operating the vertical y-axis drive mechanism to place the lower arm and the target fiber in a selected linear position.  
10. (Suggested Amendment) The configuration system of claim 9, wherein the vertical y-axis drive mechanism comprises a cable or drive filament.  
11. (Suggested Amendment) The configuration system of claim 4, wherein said two-axis robot mechanism 5comprises: 
a support structure serving as a physical reference for the two-axis robot mechanism; 
a stepper motor drive responsive to command signals and mounted on the support structure and including a gripper drive drum rotatable about a first axis; 
at least a pair of parallel 
a pair of spaced apart printed circuit boards there-between that spans the gripper drive drum; and 
a timing belt wrapped at least once around the gripper drive drum and 15extending at each end between the printed circuit board 
12. (Suggested Amendment) The configuration system of claim 11, wherein a length of the timing belt is selected with respect to a length of span between the printed circuit boards gripper drive drum to provide a selected acceleration arc for the gripper drive drum in moving the printed circuit boards 
13. (Suggested Amendment) The configuration system of claim 11, wherein the 
14. (Suggested Amendment) The configuration system of claim 4, further comprising: 
two-axis robot mechanism for moving gripper assembly to a target location in a vertical dimension in a desired horizontal space.  
515. (Suggested Amendment) The configuration system of claim 14, wherein the two-axis robot mechanism comprises: 
an upper arm that forms an outer vertical robot arm having hollow substantially rectangular cross-section; and 
a lower arm that forms an inner vertical robot arm slidable within a cross section of the outer vertical 10robot arm and extending from a bottom thereof, a lower end of the inner vertical robot arm being coupled to position the gripper assembly.  
16. (Suggested Amendment) The configuration system of claim 15, wherein the positioning device further comprises:  
15a belt drive system including a control signal responsive drive motor to vertically position the outer vertical robot arm, with a timing belt attached to upper and lower ends of the outer vertical robot arm, and including a fixed length, signal transmitting multi-conductor cable coupling between a fixed attachment point and the inner vertical robot arm.  
2017. (Suggested Amendment) The configuration system of claim 15, wherein the  two-axis robot mechanism further comprises: 
a flexure system in an upper portion of the outer vertical robot arm coupling the inner vertical robot arm to the outer vertical robot arm, the flexure system comprising pairs of vertically displaced interior flexure elements engaging inner walls of the outer 25vertical robot arm.  
18. (Suggested Amendment) The configuration system of claim 14, wherein two-axis robot mechanism comprises: 
an upper arm that forms a linear elongated hollow vertical body having a rectangular cross-section and a preselected length which is less than a required vertical span;  
a lower arm that forms sa linear slider member movable within the hollow vertical body along a vertical axis and extending from a lower end thereof; 
a mechanical y-axis drive coupling between the linear slider member and the vertical body for moving the linear slider member more than a distance of any linear motion imparted to the vertical body to provide a desired total vertical span; and  
10a y-axis motor drive coupled to the vertical body and responsive to control signals to controllably change positions of the vertical body and linear slider member.  
19. (Suggested Amendment) The configuration system of claim 18, wherein the mechanical y-axis drive coupling moves the linear slider member twice the distance 15of any linear motion imparted to the vertical body.  
20. (Suggested Amendment)The configuration system of claim 18, wherein the mechanical y-axis drive coupling comprises a rotatable member attached to an upper end of the vertical body and a cable having an externally fixed first end, the cable being 20curved over the rotatable member and having an end fixed to a top of the slider member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-23 of U.S. Patent No.10,345,526. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,345,526 at least disclose or suggest all of the limitations of claims 1-8, 14-18, and 20 of the present application.
Regarding claim 1; the claims of U.S. Patent No.10,345,526 define a configuration system for a fiber optic network (a system for switching the position of any selected one of a plurality of multiplicity of optical fibers; see claim 1, lines 1-3) which changes individual interconnections between a first plurality of fixed inputs (the inputs that receive the different optical fiber line coupled to a first side of two-sided optical coupler; see claim 1, lines 3-9) each separately engaged in one side (a first side; claim 1, lines 7-9) of a two-sided coupler (two-sided optical coupler; see claim 1, lines 3-9) disposed in a two-dimensional planar distribution of a plurality of rows and columns (a coupling plane with parallel rows and columnar gaps; see claim 1, lines 3-9), and a second plurality of variable inputs (the inputs receiving the changeable optical fiber connector assemblies on the opposite, i.e. second side, of the different optical fiber lines; see claim 1, lines 10-22) engaged in a second side of the two-sided coupler (two-sided optical coupler), wherein the configuration system comprises:  
10a plurality of like members (a plurality of narrow elongated connector track elements; see claim 1, lines 10-14) laterally stacked in parallel horizontal rows and each of said members including a pre-determined number of spaced apart fiber optic interconnection couplers (two-sided optical couplers) along their length which are configured to receive fixed external inputs (different optical fibers lines) on a first side (first side) thereof and variable inputs (changeable optical fiber connector assemblies) on a second side (opposite, second side) thereof (see claim 1, lines 1-22), 
said external inputs and variable inputs each transferring optical signals between 15pairs of fiber optic elements therein (two-sided optical couplers having an optical fiber line on the first side and an optical fiber in a connector on the second side, inherently provide for the transfer of optical signals there-between), and said members (narrow elongated connector track elements; see claims 1-23) each including a predetermined number of elongated elements of predetermined like length and selected flexibility extending perpendicularly therefrom at a selected lateral spacing (the lateral spacing forming the columnar gaps; see claim 1) between adjacent parallel elements, corresponding to a spacing between interconnection couplers (the columnar gaps is defined by the spacing of the two-sided couplers; see claims 1, 17, 23), and a plurality of elongated optical fiber terminating elements (changed optical fiber connector assemblies), each having an 20individual length substantially corresponding to that of said elongated elements (see claim 1, lines 15-22) and each comprising a free end of an individual optical fiber (this is inherently true for connectors), and sufficiently narrow along its length to be transportable therewith transversely through transverse spacings between existing members in the system (see claims 1-20).
Regarding claim 2; each of the elongated elements (track elements) are each attached to a different fiber optic interconnection coupler (see column 19, lines 10-14).  
Regarding claim 3. the plurality of like members (track elements) form an input array of said fiber optic interconnection couplers (the track elements are attached to the two-sided couplers forming the array with parallel rows and columns; see claim 1, lines 1-14), and wherein said fixed external inputs comprise external optical fiber inputs (different optical fiber lines; see claim 1, lines 1-9), and wherein said variable inputs comprise changeable optical fiber inputs (changeable optical fiber connector assemblies; see column 1, lines 15-22) from a three-dimensional array which routes 5signals from individual interior sources through a two-dimensional distribution of said changeable optical fiber (this is inherently true because the connectors are attached to the two-sided couplers in the coupling plane with spaced apart rows and columns (see claim 1).  
Regarding claim 4; see claim 1, lines 23-45).
Regarding claim 5. The configuration system of claim 4, wherein said plurality of like members (track elements) comprise a two-dimensional matrix having 15rows and columns of two-sided terminals (this is inherently true for the track elements connected in the coupling plane; see claim 1), and wherein said positioning mechanism comprises: 
(A) a command subsystem for directing the positioning mechanism to a selected row and column position in the matrix to change from a first position of an optical fiber thereat to a selected different position (a command subsystem is inherently required to generate command signals; see claim 1);  20(B) an optical fiber (changeable optical fiber connector assembly; see claim 1) receiving element operatively movable by the positioning mechanism (see claim 1); (C) a mechanical position allocation system for transporting a selected individual optical fiber in the receiving element to a chosen engagement relationship via movement through the two-dimensional matrix, wherein said mechanical position 25allocation system comprises (i) a first planar member (upper linear element; see claim 5), and (ii) a second planar member (lower linear element; see claim 5) parallel to the first planar member and slidable along parallel shafts fixedly coupled in spaced apart regions of the second planar member, for providing relative movement there-between (see claims 5-8; telescoping elements slide, as understood by a person of ordinary skill); (D) a horizontal actuator mounted on the first planar member and coupled to move the second planar member to selected linear positions relative to the optical fiber receiving element (see claims 8-9); and (E) an optical fiber engagement device (gripper; see claim 8) descending from the lower of the 5parallel shafts (lower linear element) and responsive to the command subsystem to engage an input optical fiber when in position at a selected terminal (see claims 1-9).  
Regarding claims 6-8; see claims 5-9.  
Regarding claim 14; see claims 1-9.
Regarding claim 15; the positioning device comprises: an outer vertical robot arm (upper linear element) having hollow substantially rectangular cross-section (see claim 5); and an inner vertical robot arm (lower linear element) slidable within a cross section of the outer vertical 10robot arm and extending from a bottom thereof (see claim 5), a lower end of the inner vertical robot arm being coupled to position the positioning mechanism (gripper; see claims 5-8).  
Regarding claim 16. The configuration system of claim 15, wherein the positioning device further comprises: 15a belt drive system (belt drive; see claims 1 and 5) including a control signal responsive drive motor to vertically position the outer vertical robot arm, with the belt attached to upper and lower ends of the outer vertical robot arm, and including a fixed length, signal transmitting multi-conductor cable coupling between a stationary vertical position and the inner vertical robot arm (see claims 1 and 5-8).
Regarding claim 17; the positioning device further comprises: a flexure system (resilient alignment guides; see claim 6) in an upper portion of the outer vertical robot arm coupling the inner vertical robot arm to the outer vertical robot arm, the flexure system comprising pairs of vertically displaced interior flexure elements engaging inner walls of the outer 25vertical robot arm.  
Regarding claim 18; see claims 1 and 5-9.
Regarding claim 20. the mechanical drive coupling comprises a rotatable member (pulley; see claim 5) attached to an upper end of the vertical body and a cable having an externally fixed first end, the cable being 20curved over the rotatable member and having an end fixed to a top of the slider member.



	Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting Rejection set forth above were overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious a configuration system for a fiber optic network which changes individual interconnections between a first plurality of fixed inputs each separately engaged in one (a first) side of a two-sided coupler disposed in a two-dimensional planar distribution of a plurality of rows and columns, and a second plurality of variable inputs engaged in a second side of the two-sided coupler, wherein the configuration system comprises:  
10a plurality of like members (connector rows) laterally stacked in parallel horizontal rows and each of said members (connector rows) including a pre-determined number of spaced apart fiber optic interconnection(two-sided couplers) along their length which are configured to receive fixed external inputs on a first side thereof and variable inputs on a second side thereof, 
said external (fixed) inputs and variable inputs each transferring optical signals between 15pairs of fiber optic elements therein, and said members (connector rows) each including a predetermined number of elongated (fixed connector track) elements of predetermined like length and selected flexibility extending perpendicularly therefrom at a selected lateral spacing between adjacent parallel (elongated fixed connector track) elements, corresponding to a spacing between interconnection couplers (two-sided couplers), and 
a plurality of elongated optical fiber terminating elements (fiber connectors), each having an 20individual length substantially corresponding to that of said elongated (fixed connector track) elements and each comprising a free end of an individual optical fiber, and sufficiently narrow along its length to be transportable therewith transversely through transverse spacings between existing members (elongated fixed connector track elements and/or fiber connectors) in the system.  
The prior art of record does not disclose or reasonably suggest the connector rows (102) including the elongated fixed connector track elements (39), and the plurality of fiber connectors having the same length as the fixed connector trace elements and sufficiently narrow to be transportable transversely through transverse spacings between existing connector track elements and connectors as required by the claims of the present application.
Claims 2-20 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 8,401,349 B2) discloses a method for providing an automated patch panel (see the entire disclosure);
Saito et al. (US 5,581,644) discloses a transmission line switching apparatus with an x-axis, y-axis, and z-axis actuator (see Figure 1);
Yang et al. (US 5,243,872) discloses a robotic hand for controlling movement in multiple axis (see Figure 1); and
Buhrer et al. (US 4,955,686) discloses a fiber optic cross-connect switch with an n-by-n crosspoint matrix (see Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874